United States Court of Appeals
                     For the First Circuit




No. 06-2129

                    UNITED STATES OF AMERICA,

                              Appellant,

                                  v.

                            KENNY BARNES,

                         Defendant, Appellee.




                             ERRATA SHEET


     The opinion of this Court issued on October 29, 2007, is
amended as follows:

     On page 5, line 20    : "McCann" should be "McMann"

     On page 6, line 1     : "McCann's" should be "McMann's"